Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20   PageID.267   Page 1 of 14




                      Exhibit 14
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20          PageID.268    Page 2 of 14




                     DECLARATION OF DR. ADAM LAURING

          Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:

    I.       Background and Qualification

          1. My name is Adam Lauring, M.D., Ph.D.

          2. I am a board-certified medical doctor in Infectious Diseases

          3. I have been a physician for more than 18 years, and I have worked in
             Infectious Diseases for 14 years.

          4. My bio, attached as Exhibit A, includes a brief description of my
             education and relevant experience

          5. My Curriculum Vitae, attached as Exhibit B, includes a full list of my
             honors, experience, and publications.

          6. I am donating my time reviewing materials and preparing this
             Declaration. Any live testimony I provide will also be pro bono.

    II.      Heightened Risk of Epidemics in Jails and Prisons

          7. As I will discuss below, the risk posed by infectious diseases in jails and
             prisons is significantly higher than in the community, both in terms of
             multiple risks of transmission and exposure to individuals who become
             infected.

          8. Globally, outbreaks of contagious diseases are all too common in closed
             detention settings and are more common than in the community at large.
             Prisons and jails, however, are closely connected to communities. Staff,
             visitors, contractors, and vendors pass between communities and these
             facilities and, if infected, these individuals can carry with them and
             transmit infectious diseases. Moreover, rapid turnover of jail and prison
             populations means that people often cycle between facilities and
             communities, posing the same risk. People often need to be transported to
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20        PageID.269     Page 3 of 14




          and from facilities to attend court and move between facilities. Prison
          health is public health.

       9. Reduced prevention opportunities: Congregate settings such as jails and
          prisons allow for rapid spread of infectious diseases that are transmitted
          person to person, especially those passed by droplets through coughing
          and sneezing. When people share dining halls, bathrooms, showers,
          telephones, and other common areas, the opportunities for transmission
          are greater. Where infectious diseases are transmitted from person to
          person by droplets, and no vaccine exists, the best initial strategy is to
          practice social distancing – maintaining a physical distance of at least six
          feet from any other person. When jailed or imprisoned, people have
          much less of an opportunity to protect themselves by social distancing
          than they would in the community.

       10. Spaces within jails and prisons are often also poorly ventilated, which
           promotes highly efficient spread of diseases through droplets. Placing
           someone in such a setting, therefore, dramatically reduces their ability to
           protect themselves from being exposed to and acquiring infectious
           diseases, and significantly increases the likelihood of the spread of
           infection. For example, in mid-March, the jail at Rikers Island in New
           York City had not had a single confirmed COVID-19 case. By March 30,
           167 inmates, 114 correction staff and 20 health workers at Rikers tested
           positive for COVID-19; two correction staff members have died and
           multiple inmates have been hospitalized.1 As of April 8, Rikers had a rate
           of infection that is far higher than the infection rates of the most infected
           regions of the world. More than 700 people have tested positive for
           COVID-19, including more than 400 staff.2 The Chief Medical Officer of
           Rikers has described a “public health disaster unfolding before our eyes.”
           In his view, following CDC guidelines has not been enough to stem the
           crisis: “infections in our jails are growing quickly despite these efforts.”3

 1
   Jan Ransom, We’re Left for Dead: Fears of Virus Catastrophe at Rikers Jail, NY
 Times, Mar. 30, 2020.
 2
   Asher Stockler, More Than 700 People Have Tested Positive for Coronavirus on
 Rikers Island, Including Over 440 Staff, Newsweek (April 8, 2020),
 https://www.newsweek.com/rikers-island-covid-19-new-york-city-1496872.
 3
   Ross MacDonald (@RossMacDonaldMD), Twitter (Mar. 30, 2020, 8:03 PM),
 https://twitter.com/rossmacdonaldmd/status/1244822686280437765?s=12 (“I can
 assure you we were following the CDC guidelines before they were issued. We could
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20        PageID.270    Page 4 of 14




          Like the explosive growth at Rikers, the Cook County Jail went from two
          confirmed COVID-19 cases on March 23 to more than 350 confirmed
          cases, 238 inmates and 115 staff members, two weeks later.4 As of April
          13, the number of confirmed cases totaled 500, of which two-thirds are
          inmates.5

       11. Disciplinary segregation or solitary confinement is not an effective
           disease containment strategy. Beyond the known detrimental mental
           health effects of solitary confinement, isolation of people who are ill in
           solitary confinement results in decreased medical attention and increased
           risk of death. Isolation of people who are ill using solitary confinement
           also is an ineffective way to prevent transmission of the virus through
           droplets to others because, except in specialized negative pressure rooms
           (rarely in medical units if available at all), air continues to flow outward
           from rooms to the rest of the facility. Risk of exposure is thus increased
           to other jail or prison inmates, staff, and visitors.

       12. Reduced prevention opportunities: During an infectious disease outbreak,
           people can curb their risk of infection by washing hands. Jails and
           prisons often do not provide adequate opportunities to exercise necessary
           hygiene measures, such as frequent handwashing or use of alcohol-based
           sanitizers. When handwashing is unavailable, then the risk of infection
           and rate of infection spread is much greater. Jails and prisons are often
           under-resourced and ill-equipped with sufficient hand soap and alcohol-
           based sanitizers for people detained in and working in these settings.
           High-touch surfaces (doorknobs, light switches, telephones, etc.) should
           also be cleaned and disinfected regularly with bleach to prevent virus
           spread, but this is often not done in jails and prisons because of a lack of
           cleaning supplies and lack of people available to perform necessary
           cleaning procedures.

 have written them ourselves. . . [I]infections in our jails are growing despite these
 efforts.”).
 4
   Timothy Williams and Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus
 Spreads      Behind       Bars,       NY        Times       (April     8,      2020),
 https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-
 chicago.html.
 5
   Cheryl Corley, The Covid-19 struggle in the Cook County Jail, NPR (April 13,
 2020),       https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-
 chicagos-cook-county-jail
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20       PageID.271    Page 5 of 14




       13. Additional reduced prevention opportunities: During an infectious
           disease outbreak, a containment strategy requires people who are ill with
           symptoms to be isolated and that caregivers have access to personal
           protective equipment, including gloves, masks, gowns, and eye shields.
           Jails and prisons are often under-resourced and ill-equipped to provide
           sufficient personal protective equipment for people who are incarcerated
           and caregiving staff, increasing the risk to everyone in the facility of a
           widespread outbreak.

       14. Increased susceptibility: People incarcerated in jails and prisons are more
           susceptible to acquiring and experiencing complications from infectious
           diseases than the population in the community.6 This is because people in
           jails and prisons are more likely than people in the community to have
           chronic underlying health conditions, including diabetes, heart disease,
           chronic lung disease, chronic liver disease, and lower immune systems
           from HIV.

       15. Jails and prisons are often poorly equipped to diagnose and manage
           infectious disease outbreaks. Some jails and prisons lack onsite medical
           facilities or 24-hour medical care. The medical facilities at jails and
           prisons are almost never sufficiently equipped to handle large outbreaks
           of infectious diseases. To prevent transmission of droplet-borne
           infectious diseases, people who are infected and ill need to be isolated in
           specialized airborne negative pressure rooms. Most jails and prisons have
           few negative pressure rooms, if any, and these may be already in use by
           people with other conditions (including tuberculosis or influenza).
           Resources will become exhausted rapidly and any beds available will
           soon be at capacity. This makes containing the illness and caring for
           those who have become infected nearly impossible.

       16. Jails and prisons lack access to vital community resources to diagnose
           and manage infectious diseases. Jails and prisons do not have access to
           community health resources that can be crucial in identifying and
           managing widespread outbreaks of infectious diseases. This includes


 6
   Active case finding for communicable diseases in prison, 391 The Lancet 2186
 (2018),                https://www.thelancet.com/journals/lancet/article/PIIS0140-
 6736(18)31251-0/fulltext.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20         PageID.272     Page 6 of 14




          access to testing equipment, laboratories, medications, and specialized
          equipment, such as ventilators.

       17. Jails and prisons often need to rely on outside facilities (hospitals,
           emergency departments) to provide intensive medical care given that the
           level of care they can provide in the facility itself is typically relatively
           limited. During a pandemic, this will not be possible, as those outside
           facilities will likely be at or over capacity themselves. To help ease the
           collective burden on Southeastern Michigan hospitals, the state is
           constructing make-shift field hospitals.7 The patient volume at Detroit’s
           Sinai-Grace Hospital is so overwhelming that patients are lining the
           hallways, and patient care is suffering from staff, supplies, and
           equipment shortages.8 In some cases, patients have died waiting for
           medical attention.9

       18. Health safety: As an outbreak spreads through jails, prisons, and
           communities, medical personnel become sick and do not show up to
           work. Absenteeism means that facilities can become dangerously
           understaffed with healthcare providers. This increases a number of risks
           and can dramatically reduce the level of care provided. As health systems
           inside facilities are taxed, people with chronic underlying physical and
           mental health conditions and serious medical needs may not be able to
           receive the care they need for these conditions. As supply chains become
           disrupted during a global pandemic, the availability of medicines may be
           limited. Locally, for example, two Wayne County Jail physicians,
           including the Jail’s medical director, have died from COVID-19.10


 7
    TCF Center makeshift hospital in Detroit ready to accept first patients, WXYZ
 Detroit, Channel 7 (April 9, 2020) https://www.wxyz.com/news/coronavirus/4-
 local-health-systems-will-help-staff-tcf-center-temporary-hospitals-first-patients-
 arriving-friday
 8
   Paul P. Murphy, Detroit hospital workers say people are dying in the ER hallways
 before help can arrive (April 9, 2020), https://www.cnn.com/2020/04/09/us/detroit-
 hospital-workers-sinai-grace-coronavirus/index.html
 9
   Id.
 10
     Charlie LeDuff, LeDuff: Covid Has Killed 2 Wayne County Jail Doctors, A
 Commander, And Still: Silence, Deadline Detroit (April 13, 2020),
 https://www.deadlinedetroit.com/articles/24965/leduff_covid_has_killed_2_wayne
 _county_jail_doctors_a_commander_and_still_silence
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20              PageID.273     Page 7 of 14




             19. Safety and security: As an outbreak spreads through jails, prisons, and
                 communities, correctional officers and other security personnel become
                 sick and do not show up to work. Absenteeism poses substantial safety
                 and security risk to both the people inside the facilities and the public.
                 Furthermore, rapid spread of infectious diseases among the inmates can
                 often worsen the epidemic outside of the incarcerated population because
                 staff are more likely to be infected and spread the disease to their families
                 and the wider population.

             20. These risks have all been borne out during past epidemics of influenza in
                 jails and prisons. For example, in 2012, the CDC reported an outbreak of
                 influenza in 2 facilities in Maine, resulting in two inmate deaths.11
                 Subsequent CDC investigation of 995 inmates and 235 staff members
                 across the 2 facilities discovered insufficient supplies of influenza
                 vaccine and antiviral drugs for treatment of people who were ill and
                 prophylaxis for people who were exposed. During the H1N1-strain flu
                 outbreak in 2009 (known as the “swine flu”), jails and prisons
                 experienced a disproportionately high number of cases.12 Even facilities
                 on “quarantine” continued to accept new cases” of influenza, a viral
                 infection for which there was an effective and available vaccine and
                 antiviral medications, unlike COVID-19, for which there is currently
                 neither.

      III.      Profile of COVID-19 as an Infectious Disease13

 11
    Influenza Outbreaks at Two Correctional Facilities—Maine, March 2011, Centers
 for         Disease         Control         and         Prevention       (2012),
 https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
 12
    David. M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are
 Few,         Prison        Legal       News          (Feb.       15,      2010),
 https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-widespread-in-
 prisons-and-jails-but-deathsare-few/.
 13
    This whole section draws from Broks J. Global Epidemiology and Prevention of
 COVID19, COVID-10 Symposium, Conference on Retroviruses and Opportunistic
 Infections (CROI), virual (March 10, 2020); Coronavirus (COVID-19), Centers for
 Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent
 Gibson, COVID-19 (Coronavirus): What You Need to Know in Corrections,
 National Commission on Correctional Health Care (February 28, 2020),
 https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-toknow-in-
 corrections.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20       PageID.274     Page 8 of 14




        21. The novel coronavirus, officially known as SARS-CoV-2, causes a
            disease known as COVID-19. The virus is thought to pass from person
            to person primarily through respiratory droplets (by coughing or
            sneezing) but may also survive on inanimate surfaces. People seem to be
            most able to transmit the virus to others when they are sickest but recent
            data from China has demonstrated that almost 13% of transmission
            occurs from asymptomatic individuals before they start to show
            symptoms, and it is possible that transmission can occur for weeks after
            their symptoms resolve.14 In China, where COVID-19 originated, the
            average infected person passed the virus on to 2-3 other people;
            transmission occurred at a distance of 3-6 feet. A recent study out of
            Singapore found 10% of new infections could be caused by
            asymptomatic patients.15 Not only is the virus very efficient at being
            transmitted through droplets, everyone is at risk of infection because our
            immune systems have never been exposed to or developed protective
            responses against this virus. A vaccine is currently in development but
            will likely not be able for over a year to the general public. Antiviral
            medications are currently in testing but not yet FDA-approved. People in
            prison and jail will likely have even less access to these novel health
            strategies as they become available.

        22. Most people (80%) who become infected with COVID-19 will develop a
            mild upper respiratory infection but emerging data from China suggests
            serious illness occurs in up to 16% of cases, including death.16 Serious
            illness and death is most common among people with underlying
            chronic health conditions, like heart disease, lung disease, liver disease,


 14
    Du Z, Xu X, Wu Y, Wang L, Cowling BJ, Ancel Meyers L. Serial interval of
 COVID-19 mong publicly reported confirmed cases. Emerg Infect Dis. 2020 Jun
 [date cited]. https://doi.org/10.3201/eid2606.200357
 15
    Linda Givetash, New Chinese data on asymptomatic coronavirus cases could help
 world         response,         NBC        News      (April      9,      2020),
 https://www.nbcnews.com/news/world/new-chinese-data-asymptomatic-
 coronavirus-cases-could-help-world-response-n1173896.
 16
    Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease
 and Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/casesupdates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.
 gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20      PageID.275    Page 9 of 14




           and diabetes, and older age.17 74% of cases requiring hospitalization are
           people over the age of 50.18 Among those individuals, the risk of poor
           outcomes, included the need for mechanical intervention is over 20%.
           Death in COVID-19 infection is usually due to pneumonia, and sepsis,
           and would occur between approximately 1-4% of the population. The
           emergence of COVID-19 during influenza season means that people are
           also at risk from serious illness and death due to influenza, especially
           when they have not received the influenza vaccine or the pneumonia
           vaccine

        23. The care of people who are infected with COVID-19 depends on how
            seriously they are ill.19 People with mild symptoms may not require
            hospitalization but may continue to be closely monitored at home.
            People with moderate symptoms may require hospitalization for
            supportive care, including intravenous fluids and supplemental oxygen.
            People with severe symptoms may require ventilation and intravenous
            antibiotics. As discussed earlier, Southeastern Michigan hospitals are
            already overwhelmed and beyond capacity to provide this type of
            intensive care. This will worsen as COVID-19 becomes more
            widespread in communities.

        24. In order to reduce the burden on the local health systems, aggressive
            containment and COVID-19 prevention is of utmost importance. To this
            end, State of Michigan and the City of Detroit have mandated COVID-
            19 prevention strategies, such as “shelter in place” or “stay at home”
            orders, which have gone beyond containment and mitigation. Jails and
            prisons already have difficulty with containment because it requires

 17
    Clinical course and risk factors for mortality of adult inpatients with COVID-19
 in Wuhan, China: a retrospective cohort study, The Lancel (published online March
 11,       2020),       https://www.thelancet.com/journals/lancet/article/PIIS0140-
 6736(20)30566-3/fulltext.
 18
     Center for Disease Control, Morbidity and Mortality Weekly Report –
 Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-
 Confirmed          Coronavirus          Cases          (April        8,       2020),
 https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm
 19
     Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for
 Management of Patients with Confirmed Coronavirus Disease, Centers for Disease
 Control and Prevention (March 7, 2002), https://www.cdc.gov/coronavirus/2019-
 ncov/hcp/clinical-guidance-management-patients.html.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20             PageID.276    Page 10 of 14




                intensive hand washing practices, decontamination and aggressive
                cleaning of surfaces, and identifying and isolating people who are ill or
                who have had contact with people who are ill, including the use of
                personal protective equipment. However, even with these efforts, it is
                nearly impossible for jails and prisons to provide the atmosphere of
                “shelter in place” or “stay at home” social distancing, given the number
                of individuals that work in and are housed in these facilities in the
                current system.

             25. The time to act is now. Data from other settings demonstrates what
                 happens when jails and prisons are unprepared for COVID-19. To date,
                 few state or federal prison systems have adequate (or any) pandemic
                 preparedness plans in place.20 Systems are just beginning to screen and
                 isolate people on entry and perhaps place visitor restrictions, but this is
                 wholly inadequate when staff and vendors can still come to work sick
                 and potentially transmit the virus to others.

       IV.     Risk of COVID-19 in the Oakland County Jail

             26. In preparing this report I have reviewed the declarations of Oakland
                 County Jail Inmates Arsineau, Bates, Briggs, J. Cameron, M. Cameron,
                 Kucharski, Lee, and Saunders.

             27. Based on my expertise in virology, review of the relevant literature, and
                 my review of the declarations referred to paragraph 25, it is my
                 professional judgment that immediate action is necessary to stem the
                 spread of COVID-19 in the Oakland County Jail and prevent an even
                 worse outbreak, which will result in severe harm to detained
                 individuals, jail staff, and the broader community. The Oakland County
                 Jail is not only obviously under-equipped and ill-prepared to prevent and
                 manage a COVID-19 outbreak assuming what is described in the
                 declarations is true, but in some cases, according to declarants, it is
                 intentionally exposing inmates to COVID-19 as retribution for raising
                 concerns about safety. The reasons for this conclusion are detailed as
                 follows.

  20
    Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal
  prisons not providing significant guidance, sources say, ABC News (March 11,
  2020),        https://abcnews.go.com/US/state-prisons-preparecoronavirus-federal-
  prisons-providing- significant/story?id=69433690.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20        PageID.277    Page 11 of 14




        28. According to the declarants, people confined in the jail sleep on bunks
            spaced one to three feet apart and in some cases are sleeping on the floor
            right next to cellmates. They further stated that inmates share showers,
            toilets, and sinks in small common areas, and some toilets are close to
            their beds. Declarants also state that much of the time, whether they are
            sitting, standing, walking, eating, or sleeping, they are within six feet of
            at least one other person. Notwithstanding their close proximity to one
            another, the declarants stated that there have been shortages in personal
            protective equipment, such as masks and gloves, for all people
            incarcerated and some working in the jail. Declarants further attested to
            the fact that staff inconsistently wears personal protective equipment
            when they interact with inmates. If these statements are true, the jail is
            not following basic CDC protection and prevention. And, given this
            layout and crowded environment in which individuals are held, largely
            without protection, it is impossible to provide an environment where
            social distancing can occur, and, in turn, impossible to prevent the risk
            or spread of infection.

        29. According to the declarants, some inmates are not provided with regular
           access to soap, and, in some cases, have been without soap for more than
           one week. Declarants also state that they do not have access to any hand
           sanitizer or other personal sanitation supplies, even for purchase. The
           jail’s failure to provide adequate hygiene supplies deprives individuals
           of the most important CDC-recommended measures to protect
           themselves from infection.

        30. Declarants attested to the fact that individuals confined at the jail have
            limited access to disinfectant, if at all, or basic cleaning supplies with
            which to clean their shared cells, shared living quarters, common areas,
            or high-touch surfaces. High-touch surfaces, such as light switches, door
            and sink knobs, telephones, tables, etc., should be sanitized after each
            use. Failure to properly sanitize shared spaces, common areas, and high-
            touch surfaces that detained individuals heavily use, seriously increases
            the risk of the spread of COVID-19 and demonstrates the Jail’s failure to
            take the most fundamental precautions for preventing the spread of the
            disease.

        31. The declarations attest to significant neglect of inmates’ medical needs
            and the ability to provide the care necessary to prevent serious illness or
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20         PageID.278     Page 12 of 14




             death. The declarants stated that, although they were initially able to
             make requests for medical attention, those requests were ignored for
             days or dismissed. Presently, according to declarants, inmates are
             essentially unable to request medical attention because nurses and
             doctors are unavailable and jail guards tell the inmates that they cannot
             assist with to those requests. This is true, according to declarants, even
             for inmates who are particularly vulnerable to risk of severe illness or
             death, as a result of underlying health conditions.

          32. The Jail’s failure to provide inmates with adequate medical care for their
              underlying chronic health conditions, as described by the declarants,
              results in increased risk of COVID-19 infection and increased risk of
              infection-related morbidity and mortality if they do become infected.
              According to their declarations, some Plaintiffs, and others held in the
              jail have serious medical vulnerabilities. A worsening outbreak in the
              jail would prove disastrous, and potentially fatal, for these medically
              vulnerable individuals. Based upon the declarations, it is apparent that
              the Jail is not providing adequate medical treatment to infected inmates.
              This is also worrisome because it will surely cause unnecessary risk of
              severe illness or death, and because patients from the Jail will further
              strain already-burdened Southeastern Michigan medical facilities who
              will have to absorb patients from the jail.

          33. The declarants further attested to the fact that inmates who exhibit
              COVID-like symptoms, such as cough, shortness of breath, or a fever are
              not immediately tested or quarantined, if at all. Failure to adequately test
              for infection results in dramatic undercounting of persons infected, and,
              in turn, makes it impossible to protect against an outbreak.

          34. The quarantine procedures described by declarants will not in any way
              mitigate or prevent the spread of infection. The declarants stated that the
              jail is “quarantining” presumably infected inmates in cells immediately
              adjacent to and within arms-reach of cells with inmates who are not
              presumed to be infected.

     V.     Conclusion and Recommendations

          35. For the reasons above, it is my professional judgment that individuals
              placed in the Oakland County Jail are at a significantly higher risk of
              infection with COVID-19 as compared to the population in the
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20        PageID.279     Page 13 of 14




            community, given the procedural and housing conditions in the facility,
            and that they are at a significantly higher risk of harm if they do become
            infected. These harms include serious illness (pneumonia and sepsis)
            and even death.

         36. Indeed, based on the circumstances described in the declarations, my
             expertise in virology, and based upon my knowledge and understanding
             of the ways in which the novel coronavirus is transmitted, drastically
             reducing the jail’s population is the only way to protect the health and
             safety of people detained in the facility and the public at large..

         37. For the medically vulnerable – individuals with preexisting conditions
             (e.g., heart disease, chronic lung disease, chronic liver disease,
             suppressed immune systems, cancer, and diabetes) or who are over the
             age of 5021 – immediate release is the only option because the Jail’s
             widespread neglect of medical needs and failure to both identify and
             quarantine infection, coupled with the inmates’ limited access to
             lifesaving protections, if any, and inability to practice physical
             distancing creates a meaningfully higher risk of death.

         38. From a public health perspective, it is my strong opinion that individuals
             who can safely and appropriately remain in the community must not
             be placed in the Oakland County Jail facilities at this time. I am also
             strongly of the opinion that individuals who are already in these facilities
             should be evaluated for release, and that a careful evaluation of
             procedural and housing guidance is created for those who remain in the
             facility during the “stay at home” mandate, and possibly until the
             epidemic is contained.

         39. It is my professional opinion that these steps are both necessary and
             urgent. The horizon of risk for COVID-19 in this facility is a matter of
             days, not weeks.




  21
      Center for Disease Control, Morbidity and Mortality Weekly Report –
  Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-
  Confirmed         Coronavirus          Cases          (April       8,       2020),
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm
Case 2:20-cv-10949-LVP-MJH ECF No. 1-15 filed 04/17/20        PageID.280    Page 14 of 14




        40. Health in jails and prisons is community health. Protecting the health of
            individuals who are detained in and work in these facilities is vital to
            protecting the health of the wider community.

        41. I declare under penalty of perjury, that the foregoing is true and correct.

        Executed on this 15th day of April 2020.




  ____________________________
  ADAM LAURING, M.D., Ph.D
